     Case 2:21-cv-00445-GGG-DMD Document 43-1 Filed 07/27/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


  CITY OF KENNER                                    CIVIL ACTION NO. 21-445
               Plaintiff,
                                                    SECTION: “T”(3)
    VERSUS
                                                    JUDGE GREG G. GUIDRY
  NETFLIX, INC. AND HULU, LLC
                 Defendants.                        MAG. JUDGE DANA DOUGLAS


                                            ORDER

       In consideration of the foregoing Plaintiff City of Kenner’s Motion for Leave to File Notice

of Supplemental Authority,

       IT IS ORDERED that leave is hereby Granted, and the attached Notice of Supplemental

Authority shall be filed in the record.



       New Orleans, Louisiana, this _____ day of ____________, 2021.




                                             HON. GREG G. GUIDRY
                                             UNITED STATES DISTRICT JUDGE




                                                1
